Concurring Opinion.
Howard, J.
I am of opinion that the owner of real estate abutting upon a street or highway should be allowed such damages as he suffers for obstruction to the freedom of his access to his property, whether such obstruction is located immediately in front of his premises -or not, and whether he is the owner of the fee in the *618street or- not. I think, notwithstanding the decisions to the contrary, that such property owner suffers injury by such obstruction, which is different in kind, as well as in degree, from that which is suffered by the general public. There can be no doubt, however, that the overwhelming weight of authority, at least in this State, is in favor of confining the award for such damages to those who are deprived, in whole or in part, of access to that section of the highway immediately abutting upon or in front of their own real estate. While, therefore, in this case, it is not a matter of doubt that the appellants have suffered great damages on account of the obstruction complained of, yet, following the authorities, their damages constitute an injury which must be borne without compensation.
Filed Dec. 21, 1894.
Filed Dec. 21, 1894.